Citation Nr: 0936944	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  07-19 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife




ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had honorable active service in the United States 
Army from June 1968 to February 1970.  The Veteran also had a 
prior period of active duty for training (ACDUTRA) in the 
Army National Guard from October 1966 to March 1967.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In April 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Notably, the Veteran through his representative stated that 
he wanted to withdraw his appeal with respect to the issues 
of service connection for diabetes mellitus, kidney stones, 
cystitis, and a skin disability at the April 2009 Board 
hearing.  Thus, as those issues have been withdrawn, they are 
no longer before the Board.  38 C.F.R. 
§ 20.204 (2008).  

The RO previously denied the Veteran's claims for hearing 
loss and PTSD in a January 2002 rating decision that became 
final.  38 C.F.R. § 20.1103.  However, it is unclear whether 
all of the Veteran's service treatment records, particularly 
pertaining to the Veteran's hearing loss claim, were of 
record at that time.  While it appears that some of the 
Veteran's service treatment records may have been associated 
with the claims folder as service audiometric data pertaining 
to the Veteran are discussed in the January 2002 rating 
decision, the evidence portion of the decision lists service 
treatment records "for the period March 1964 through January 
1967."  This Veteran did not have ACDUTRA service until 
1966.  Furthermore, the record reflects that service 
treatment records for other veterans were inadvertently, at 
one time, commingled with the Veteran's records and the 
service dates referenced above were relevant to another 
veteran.  See August 2009 memorandum.  Moreover, the Board 
observes that the RO made no reference to the January 1967 
clinical record noting a diagnosis of "bilateral sensory 
neural hearing loss, secondary to acoustic trauma" in its 
January 2002 decision.

Given the past confusion involving the commingling and 
consideration of several other veterans' service treatment 
records with the Veteran's records, the Board resolves any 
doubt in favor of the Veteran in finding that the January 
1967 clinical record was not associated with the claims 
folder when VA denied the claim in January 2002.  Under 
38 C.F.R. § 3.156(c), if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim as 
an original claim rather than a request to reopen a 
previously disallowed claim.  As the January 1967 service 
clinical record was not previously of record and is clearly 
relevant to the Veteran's hearing loss claim, the issue 
pertaining to the Veteran's claim for service connection of 
hearing loss is properly considered as an original claim as 
reflected on the title page of this decision.  However, it is 
not shown that there were any service records not previously 
of record that are relevant to the Veteran's PTSD claim and, 
thus, that issue is properly considered as a request to 
reopen a previously disallowed claim.  

The reopened issue of entitlement to service connection for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service treatment records show that the Veteran was 
diagnosed with bilateral sensorineural hearing loss secondary 
to acoustic trauma in January 1967, which was during his 
period of ACDUTRA.

2.  The Veteran's currently has a bilateral hearing 
impairment as defined by 38 C.F.R. § 3.385.

3.  The competent evidence shows that the Veteran's bilateral 
hearing impairment was caused by in-service acoustic trauma 
and had its onset during his ACDUTRA period.    

4.  By an unappealed January 2002 rating decision, the RO 
denied service connection for PTSD because the evidence did 
not show a confirmed diagnosis of PTSD and did not contain 
credible supporting evidence that the Veteran's claimed in-
service stressor event actually occurred.  

5.  Evidence received subsequent to the January 2002 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during the Veteran's 
ACDUTRA period.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2008).

2.  The January 2002 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).   

3.  New and material evidence has been presented, and the 
claim of entitlement to service connection PTSD is reopened.  
38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2008).  

  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

For reasons explained in greater detail below, the Veteran's 
claim for service connection of hearing loss is being 
granted.  Thus, it is clear that no further notification or 
development is needed with respect to the claim.  To the 
extent that there exists any deficiency of notice with 
respect to the elements of degree of disability and effective 
date, such will be remedied by the agency of original 
jurisdiction (AOJ) in effectuating the award of benefits.  
Also, the Veteran's claim for service connection of PTSD is 
found to be reopened by way of the submission of new and 
material evidence and is being remanded for further 
development.  Thus, for the purposes of this adjudication, it 
is clear that no further notification or development is 
required as the Veteran's request to reopen his previously 
denied claim is being granted.  In light of the foregoing, 
the Board will proceed with appellate review.

Hearing Loss  

The Veteran contends that his current bilateral hearing loss 
is due to acoustic trauma sustained during his service in the 
National Guard.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
As a general matter, service connection for a disability on 
the basis of the merits of such claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  Service connection may be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2008).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2008).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or after 
December 31, 1946, and manifests certain chronic diseases, 
such as sensorineural hearing loss, to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008). 

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).  VA regulations, 
however, do not preclude service connection for a hearing 
loss that first met VA's definition of disability after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Further, where a current disability due to hearing loss is 
present, service connection can be granted for a hearing loss 
disability where the veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).

In the present case, the medical evidence of record clearly 
shows that the Veteran is currently diagnosed with a 
bilateral hearing impairment as defined by 38 C.F.R. § 3.385.  
Specifically, the January 2008 VA audiology consult note 
reveals that the Veteran exhibited puretone thresholds of 5 
decibels (dB) at 500 Hertz (Hz), 10 dB at 1000 Hz, 15 dB at 
2000 Hz, 60 dB at 3000 Hz, 60 dB at 4000 Hz with a speech 
recognition score of 100 percent in the right ear and 5 dB at 
500 Hz, 10 dB at 1000 Hz, 15 dB at 2000 Hz, 75 dB at 3000 Hz, 
85 at 4000 Hz with a speech recognition score of 96 percent 
in the left ear.  The audiologist diagnosed the Veteran with 
moderate sensorineural hearing loss in the right ear from 
3000 Hz and severe sensorineural hearing loss from 3000 Hz in 
the left ear.

The medical evidence also shows treatment for hearing loss 
due to acoustic trauma during the Veteran's ACDUTRA service 
with the National Guard.  Indeed, a service clinical record 
dated January 27, 1967 reveals that the Veteran was referred 
to the ear, nose, and throat (ENT) clinic for evaluation 
following an abnormal audiological examination.  The examiner 
noted that the Veteran had a history of being exposed to a 
great deal of acoustical energy of high intensities since 
being in the service and diagnosed the Veteran with bilateral 
sensory neural hearing loss secondary to acoustical trauma.  
The examiner further noted that there was no treatment for 
this type of hearing loss and found that the Veteran had no 
duty limitations and was qualified for continuation on active 
duty and/or release from active duty.  

After the Veteran's ACDUTRA period, notably, the audiometric 
findings recorded on the June 1968 report to active duty 
examination report show that the Veteran exhibited a puretone 
threshold of 40 dB at 4000 Hz in both ears.  Such findings 
confirm that he had bilateral hearing impairment as defined 
by VA regulation approximately one and a half years following 
the January 1967 diagnosis during his period of ACDUTRA. 

The Board also notes that the Veteran and his wife 
competently and credibly reported at the April 2009 Board 
hearing that the Veteran has experienced hearing problems 
since service and the hearing loss has progressively worsened 
over time.  Although neither is competent to provide an 
opinion regarding the severity of hearing loss or diagnose a 
hearing impairment as defined by VA regulation, they are 
competent to report the Veteran's history of hearing 
difficulties and the onset of such difficulties.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board further observes that a VA physician appears to 
suggest that the Veteran's progressive hearing loss is 
attributable to his in-service exposure to heavy artillery in 
a November 2007 treatment record.    

Thus, while it is noted that the audiometric data recorded on 
the February 1970 discharge examination report indicate that 
the Veteran demonstrated hearing within normal limits at that 
time, the Board affords more probative weight to the 
competent evidence showing diagnosis and treatment for 
bilateral sensorineural hearing loss during ACDUTRA service 
and a continuity of symptomatology thereafter. 

In light of the foregoing, the Board finds that service 
connection for bilateral hearing loss is warranted.  The 
Veteran's appeal is granted.   

PTSD

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for PTSD.  This claim is based upon the same 
factual basis as his previous claim, which was last denied in 
the January 2002 rating decision that became final.  As 
explained above, there have been no relevant service records 
associated with the claims folder since the January 2002 
rating decision.  As such, it is appropriate for the Board to 
consider this claim as a request to reopen the previously 
denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 
2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2008).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the purposes 
of reopening a claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).

In its January 2002 rating decision, the RO denied service 
connection for PTSD because the evidence did not show a 
confirmed diagnosis of PTSD and did not contain credible 
supporting evidence that the Veteran's claimed in-service 
stressor event actually occurred.  The Veteran received 
notification of the denial of his claim and was advised 
regarding his appellate rights in January 2002; however, he 
did not timely appeal the decision and it became final.  The 
pertinent evidence of record at the time of the January 2002 
rating decision included the Veteran's service records, the 
Veteran's post-service treatment records (VA and private) and 
related correspondence dated from 1999 to 2000, written 
statements from the Veteran.

After review of the evidence associated with the claims 
folder since January 2002, the Board finds that there is new 
and material evidence sufficient to reopen the Veteran's 
previously disallowed claim.  In particular, the Veteran's 
wife competently reported at the April 2009 Travel Board 
hearing that the Veteran told her, during his period of 
active service, about witnessing the significant injuries of 
a young girl and soldier who had been hit by trucks and 
required medical attention.   
The Veteran's wife's testimony was not previously before VA 
and is presumed credible for the purposes of reopening the 
claim.  Additionally, VA treatment records from May 2007 show 
that the Veteran has been clinically diagnosed with PTSD on 
Axis I by a psychiatrist.  

Thus, evidence received subsequent to the January 2002 rating 
decision was not previously considered by VA and relates to 
an unestablished fact necessary to substantiate the claim.  

Accordingly, having determined that new and material evidence 
has been presented, the Veteran's claim for service 
connection for PTSD is reopened.  However, prior to 
consideration of the claim on the merits, additional 
development is necessary.  Thus, for reasons explained below, 
this reopened claim will be remanded.
    

ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Having presented new and material evidence, the Veteran's 
claim of service connection for PTSD is reopened.  


REMAND

For reasons explained above, the Board has now found the 
Veteran's claim of service connection for PTSD to be reopened 
by way of the submission of new and material evidence.  The 
medical evidence now shows a current Axis I diagnosis of 
PTSD.  The Board further finds that the Veteran and his wife 
have provided competent and credible testimony regarding his 
having witnessed the serious injury of a young girl and 
soldier while serving as a medical assistant.  Such testimony 
is sufficient for the purpose of corroborating the occurrence 
of these claimed stressor events as they are consistent with 
the circumstances of the Veteran's service.  In light of the 
foregoing, the Board finds that the Veteran should be 
afforded an appropriate examination and a medical opinion 
based on review of the claims folder for his claimed PTSD.  
38 C.F.R. § 3.159(c)(4) (2008). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a PTSD 
examination by an appropriate mental 
health professional.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  

Based on review of the claims folder and 
examination of the Veteran, the examiner 
must state whether or not it is at least 
as likely as not (i.e., probability of 50 
percent) that the Veteran's PTSD is 
related to his claimed stressor events of 
having witnessed the serious injuries of a 
young girl hit by a truck and a soldier 
who later died from such injuries while 
serving as a medical assistant.  

The examiner should provide a thorough 
rationale for his or her opinion.  Please 
send the claims folder to the examiner for 
review in conjunction with the 
examination.

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the Veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


